Case 8:19-cv-01856-VMC-AEP Document 4 Filed 08/01/19 Page 1 of 2 PageID 15



                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA


PATRICIA KENNEDY,                        :
                                         :
                                         :
            Plaintiff,                   :
                                         :            Case No: 8:19-cv-1856-VMC-AEP
v.                                       :
                                         :
DTDT II, INC.,                           :
                                         :
                                         :
            Defendant,                   :
_______________________________________/ :
                                         :




                    NOTICE OF PENDENCY OF OTHER ACTIONS

      In accordance with Local Rule 1.04(d), I certify that the instant action:

____ IS              related to pending or closed civil or criminal case(s) previously filed in this
                     Court, or any other Federal or State court or administrative agency as
                     indicated below:


___X___ IS NOT       related to pending or closed civil or criminal case(s) previously filed in
                     this Court, or any other Federal or State court or administrative agency


                                         /s/ Philip Michael Cullen, III,
                                         PHILIP MICHAEL CULLEN, III
                                         Attorney-at-Law – Chartered
                                         Fla. Bar No: 167853
                                         621 South Federal Highway, Suite Four
                                         Fort Lauderdale, Florida 33301
                                         Telephone: (954) 462-0600
                                         Facsimile: (954) 462-1717
                                         CULLENIII@aol.com
 Case 8:19-cv-01856-VMC-AEP Document 4 Filed 08/01/19 Page 2 of 2 PageID 16




                                  CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that, on August 1, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will automatically send e-mail

notification of such filing to the attorneys of record.



                                               /s/ Philip Michael Cullen, III, Esq.
